IN THE
                        TENTH COURT OF APPEALS

                               No. 10-14-00214-CR

THOMAS GILMORE STEWART,
                                                         Appellant
v.

THE STATE OF TEXAS,
                                                         Appellee


                          From the 40th District Court
                              Ellis County, Texas
                            Trial Court No. 39171CR


                                     ORDER


       Thomas Gilmore Stewart’s “Petition for Panel Review,” filed on August 5, 2014,

is denied.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Denied
Order issued and filed August 14, 2014